PER CURIAM:
Jasper Tujuian Allen appeals the district court’s order denying his motion to reopen his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Allen, No. 5:03-cr-00299-BO-l (E.D.N.C. Feb. 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.

ORDER
Upon consideration of appellant’s motion to amend opinion, the Court grants the motion and amends the first sentence of the text to read: “Jasper Tujuian Allen appeals the district court’s order denying his motion to reopen his sentence.”